 SHENANDOAH GOLF AND COUNTRYCLUB455Sema Corporation,d/b/a Shenandoah Golf andCountry Club,Inc.andLocal Joint ExecutiveBoard,Hotel,Motel & Restaurant Employees andBartenders International Union,AFL-CIO and itsmember locals:Hotel,Motel& RestaurantEmployeesLocal705; Bartenders Union Local 562;Cooks UnionLocal 234,and Front Office andCheckroom EmployeesUnion Local880andMari-an Patnode and ThomasGallo. Cases 7-CA-7562and 7-CB-2042assigns, and the Respondent Unions, Local Joint Exec-utive Board, Hotel, Motel & Restaurant Employeesand Bartenders International Union, AFL-CIO, anditsmember locals: Hotel Motel & Restaurant Employ-ees Local 705;' Bartenders Union Local 562; CooksUnion Local 234, and Front Office and CheckroomEmployees Union Local 880, their officers, agents,and representatives, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONAugust 27, 1970DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSMCCULLOCHAND BROWNOn May 26, 1970, Trial Examiner Herbert Silber-man issued his Decision in the above-entitled proceed-ing,finding that the Respondents had engaged inand were engaging in certain unfair labor practicesand recommending that they cease and desist there-from and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. Thereafter,the Respondent Unions filed exceptions to the TrialExaminer's Decision, together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.`ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner,and hereby orders thatthe Respondent Employer,Sema Corporation, d/h/aShenandoah Golf andCountry Club,Inc.,WalledLake,Michigan,itsofficers,agents, successors, and'We correct an inadvertence in the Tnal Examiner'sDecision whereinhe finds that the Respondent Unions violated Sec 8(a)(2) of the Actwhen it is clear that Sec 8(b)(2) was intendedSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: A charge andan amended charge having been filed in Case 7-CA-7562on October 6, 1969, and January 22, 1970, respectively,against Sema Corporation, d/b/a Shenandoah Golf andCountry Club, Inc., herein sometimes called Shenandoahor the Company, and a charge and an amended chargehaving been filed on the same respective dates in Case7-CB-2042 against Local Joint Executive Board, Hotel,Motel & Restaurant Employees and Bartenders Internation-alUnion, AFL-CIO, and its member locals: Hotel, Motel& Restaurant Employees Local 705, Bartenders Union Local562; Cooks Union Local 234, and Front Office and Check-room Employees Union Local 880, herein called the Unions,on January 29, 1970, an order consolidating the separatecases and a consolidated complaint therein were issued.The complaint alleges that the Company has engaged inand is engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1),(2), and (3) of theNational Labor Relations Act, as amended, and that theUnions have engaged in and are engaging in unfair laborpractices affecting commerce within the meaning of Section8(b)(l)(A) and (2) of the Act.In substance, the consolidated complaint as amendedat the hearing alleges that (a) on August 29, the Companyand the Unions entered into a collective-bargaining agree-ment although a majority of the Company's employeesin the collective-bargaining unit covered by the agreementhad not designated the Respondent Unions as their collec-tive-bargaining representative, (b) the agreement, amongother things, contains a union-security clause requiringemployees who are members in good standing of the Unionstomaintain their membership in good standing and allother employees to become members of the Unions onor before the thirty-first day following the effective dateof the agreement or the date of their hire, a job referralprocedure, and a provision for check-off of union dues;(c) upon instructions from the Unions, the Company refusedto employ four applicants for positions as waitresses becausesaid applicants were not members of the Unions, and (d)by other conduct set forth in the complaint the Companyand the Unions further infringed upon employee rightsprotected by Section 7 of the Act. The Unions duly filedan answer generally denying that they had engaged inthe alleged unfair labor practices The Company did notfilean answer and therefore is deemed to have admitted185 NLRB No. 80 456DECISIONSOF NATIONALLABOR RELATIONS BOARDthe relevant allegations of the complaint and I find accord-ingly.A hearing in these proceedings was held on March 24,and 25, 1970, in Detroit, Michigan. Thereafter briefs werefiled by General Counsel and by the Unions At the hearingthe Trial Examiner reserved decision on the Unions' motionmade at the close of the General Counsel's case to dismissthe complaint in its entirety. The motion is disposed ofin accordance with the findings, conclusions, and recommen-dations made below.Upon the entire record in the case, I make the following:FINDINGS OF FACTITHEBUSINESSOF THE COMPANYThe Company, a Michigan corporation, is engaged inthe operation of a restaurant and golf course at WalledLake, Michigan, known as the Shenandoah Golf and Coun-try Club, Inc. During the calendar year 1969, which periodisrepresentative of its operations, the Company, in thecourse and conduct of its business, derived gross revenuesin excess of $500,000 from the retail sale of food andbeverages and from golf course fees and rentals from personsnot members of the club During the calendar year 1968,which period also is representative of its operations, theCompany, in the course and conduct of its business, pur-chased goods and materials valued in excess of $500,000which were transported and delivered to its premises directlyfrom points located outside the State of Michigan andpurchased alcoholic beverages valued in excess of $25,000from the Michigan Liquor Control Commission, whichalcoholic beverages originated in places outside the Stateof Michigan. The Unions admit, and I find, that the Compa-ny is an employer within the meaning of Section 2(2)of the Act engaged in commerce within the meaning ofSection 2(6) and (7) of the ActiITHE LABOR ORGANIZATIONS INVOLVEDThe Unionsare labor organizations within the meaningof Section2(5) of the Actalready three unit employees at work,' a waitress, a barten-der, and a housekeeper. The waitress, Peggy Land, informedRichardson that she was a member of Local 705The official opening of Shenandoah was on June 15,1968, by which time the Company employed about twentypersons Six of this number had worked for RichardsonatPine Lake. A seventh employee, Gilda Fox, who hadapplied to Richardson for a position as a waitress whilehe was still at Pine Lake had then told him that shewas a member of the UnionsAt Shenandoah Richardson did not follow the practicehe had observed at Pine Lake of rejecting applicants foremployment who were not members of the Unions. Richard-son testified that extra employees for parties or banquetswere obtained through the Unions' referral systemHealso testified that as a rule he called upon the Unionsto refer permanent employees to him "unless[he] couldsteal one from somewhere " However, he also hired personswho lived in the area, who were referred to him by otheremployees, or whom he otherwise learned might be available.In June or July, 1968, shortly after the officialopeningof Shenandoah, Triplett and Mortimer Furay, presidentof Local 705, asked Richardson whether he was willingto sign a collective-bargaining agreement similar to theone ineffect at Pine Lake. Richardson informed themthat he could not afford to do that. He testified, "I askedthem don't tax me anymore than you absolutely haveto until I can get started, giveme time toget open."Richardson indicated to them that he could not affordto pay the fringe benefits called for by the Unions' contract.However, according to Richardson, "[i]twasunderstoodthat I would pay the going wages for the contract. Iabided by the contract except for the fringe benefits "Richardson further testified that with respect to recruitingnew employees, "I could utilize local help instead of goingto the Union for it, because I didn't have a contract "However, he was told by the Unions' representatives thatwhen he signed a contract with them the nonunion employ-ees would have to join the Union.'In May or June, 1969, the Unions' representatives present-ed a contract to Richardson for signature which was theill.THE ALLEGED UNFAIR LABOR PRACTICESShenandoah began operations in 1968 Its first restaurantmanager was Max Richardson who held the position fromMay 15, 1968, until July 1, 1969 Prior thereto Richardsonhad been manager of the Pine Lake Country Club for7 years. During Richardson's tenure at Pine Lake thatclub was party to successive collective-bargaining agreementswith the Unions and it was Richardson's practice to hireonly members of the Unions.Before Richardson left Pine Lake, Herbert Triplett, abusiness agent for Cooks Union Local 234, asked Richardsonwhether he was going to recognize and sign an agreementwith the Unions after he moved to Shenandoah. Richardsonreplied that he was not in a position to answer the questionWhen Richardson reported to Shenandoah there were'The parties stipulated that the appropriate unit is composed of "Allhouse, bar,dining room and kitchen employees employed by Sema Corpo-ration, d/b/a Shenandoah Golf and Country Club at its Walled Lake,Michigan,place of business,excluding office clerical employees,casualemployees,guards and supervisors as defined in the Act, and all otheremployees " All references in this Decision to rank-and-file employeesof the Company refer only to persons within the described unit classifica-tions'Contrary to the Unions, I find that Richardson's testimony doesnot establish that he had an oral contract with the Unions Absentfrom the record is evidence of an explicit,or even an implicit, mutualexpression of a present intention on the part of Richardson and theUnions to bind themselves to the terms of any collective-bargainingagreement Although Richardson testified that he "abided by the contractexcept for the fringe benefits," in the context of his entire testimonyIfind that he only meant that he abided by the wage provisions ofthe contract except for the fringe benefits, and not that he abided byany other terms of the contract It is clear from Richardson's testimonythat he did not observe the union security provisions of the contractnor didhe closely observe its hiring provisionsAlso, thereis no indicationthat he followed the grievance procedures of the contract SHENANDOAH GOLF AND COUNTRY CLUBsame agreement that recently had been negotiated by theUnions with a group of "clubs" in the area. Richardsonsubmitted the contract to the Company's board of directors.He was instructed to "stall" the Unions. Between thetimeRichardson was given the contract and July 1, 1969,when he left the Company's employ, he was requestedon numerous occasions by the Unions' representatives toobtain execution of the contract.Richardson, who was a witness for the Respondents,testified that when the Company commenced operationshe "would say" that a majority of the employees weremembers of the Unions He also testified that when heleft the Company's employ "to the best of his knowledge"a majority of the employees were members of the Unions.However, on cross-examination by General Counsel, Rich-ardson explained this testimony as followsQ (By Mr. Niforos) In answer to Mr. Gregory'squestion you said to your knowledge most of thesepeople were members of the union?A RightQ. How do you know this?A. Just the fact that the ones that worked for mepreviously belonged to the union. They had to paydues and they were keeping their dues up becausethey paid their own dues to keep their hospitalizationin effect.Q Do you know how many of them paid theirown dues?A NoQ. You knew that some of them had been previousmembers?A. Yes, all of them that had worked at Pine Lakehad been.Q You don't know if all of them kept paying theirdues?A. I don't know that they did, no.Kenneth E. Tubman succeeded Richardson as managerof Shenandoah Tubman testified that between July 1, 1969,when he assumed the duties of the position, and August29, 1969, when the Company executed the collective-bar-gaining agreement here in issue, he did not nor did heinstruct anyone to obtain employees through the Unions'referral system.However, he further testified that he wasuncertain as to how extra waitresses were hired and hebelieved that most of the extra waitresses whom he employedhad worked at Shenandoah previously. Tubman also testifiedthatwhen he became manager of Shenandoah he hiredbetween three and six persons who previously had workedfor him at other establishments where they had been mem-bers of the UnionsIn July or August, 1969, shortly after his arrival atShenandoah, Tubman was visited by Furay, Triplett, andanother union representative and was given copies of theUnions' contract for execution. Tubman told them thathe would deliver the contract to the owners of the Companyand it would be up to the owners to sign the contract.About 1 or 2 weeks later Furay telephoned Tubman andinquired whether the contract had been signed. Tubmanreplied in the negative and told Furay that the ownersfelt that the employees should have a vote to determinewhether they wanted to be represented by the Unions.457Furay respondent that Mrs. Wolfgang, the principal execu-tive officer of Local 705, would not be happy with thatdecision.The next event of significance took place on August29, 1969When Tubman arrived at Shenandoah that morn-ing there were 50 to 75 pickets patrolling the premises.Tubman testified that he recognized only two of the Compa-ny's employees, Pete Markus and Sylvia Hampshire, inthe group. The Michigan Golf Classic was scheduled toopen at Shenandoah within a few days and was expectedto draw a crowd of between 15,000 and 20,000 peopleTubman learned from his purveyors that their drivers wouldnot cross the picket line to deliver the food and beverageswhich had been ordered for the event. Tubman informedthe owners of the situation In order to remove the picketline, the owners signed the contract (hereinafter referredto as the Contract) here in issue the very same dayOn August 29, 1969, when the Company and the Unionsexecuted their collective-bargaining agreement, there were43 employees in the unit covered by the Contract Atthe hearing the Unions stipulated that between May 1,1969, and August 29, 1969, they did not have in theirpossession authorization cards signed by a majority of theemployees in the unit during times when such employeeswere employed by the Company However, the Unionshave authorization cards dated on or earlier than August29, 1969, signed by 10 employees in theunit.'Four ofthese 10 employees while employed by the Company andprior to August 29, 1969, paid membership dues to theUnions In addition, an eleventh employee (Helen Lisiak)similarly paid dues to the Unions although they have noauthorization card from her.Purporting to evidence union interest on the part ofthe employees listed below (who are not included amongthe 11 referred to above), the Unions showed the following:Madeline Bratek-an undated insurance card issuedby Local 794 (a sister union) and an undated authoriza-tion card:Robert Carnere-an insurance card dated December5,1967, and a record showing a single payment ofdues to the Unions for the period ending November1967;L.LaurietteCrespi-an authorization card datedNovember 1969,Richard Edwards-an undated insurance card and duespayment record showing last dues paid in March 1963;also he was a member of Local 794,Barbara Hanley-was a member of Local 794;Celina Herren-an authorization card dated October31, 1969; also she was a member of Local 794,Milaim Jusufi-dues payment record showing last pay-mentmade in December 1967;Nathan Lane-undated authorization card,JoyceMix-insurance card dated July 8, 1966, andrecord showing dues last paid on June 24, 1968;Olga Smith-insurance card dated June 18, 1963, andbelief that she transferred from Local 705 to Local 794;'At the hearing General Counsel reserved his right to prove thatsome of the 10 authorization cards are incorrectly dated and in factwere signed after August 29, 1969 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoan Somerville and Marjorie Thornton-authorizationcards dated October 31, 1969;Marian Patnode (one of the Charging Parties), R.Jewell Brown, Robert Liebau, and Betty Jean Turner-had been members of Local 794.4The Unions argue in effect that the absence of writtenauthorizations does not prove that the employees had notselected the Unions as their representative because theemployees might have made designations orally or in someother form. I do not disagree with this proposition. "The... Act requires no specific form of authority to bargaincollectivelyAuthority may be given by action aswell as in wordsNot form, but intent, is theessential thing. The intent required is merely that the unionor other organization or person act as the employees' repre-sentative in collective bargaining.It is only necessarythat it be manifested in some manner capable of proof,whether by behavior or language Oral authority is notinvalid. It is merely, as always, more difficult to prove "Lebanon Steel Foundry v. N.L.R B.,130 F 2d 404, 407(C A.D.C ), cert. denied 317 U.S 659 5 In the instant caseno proof was offered by the Unions that any oral designationshad been made. If there had been any, the evidence thereofwas particularly within the knowledge of the Unions How-ever, the only witness the Unions chose to call in supportof their case was Max Richardson, the first manager ofShenandoah Although Richardson testified that he "wouldsay" or that "to the best of his knowledge" a majorityof the Company's employees were members of the Unions,on cross-examination it became clear that his belief wasnothing more than a guess based upon surmise but notupon fact. Thus, he testified that he believed a majorityof the employees were members of the Unions from thefact that some had worked for him previously and hadbeen members of the Unions at their previous places ofemployment. However, the total number of persons thatmight fall into this category from Richardson's own testimo-ny amounts to only eight He further testified that hebelieved that these same employees continued their member-ship in the Unions because he believed they were keepingup their dues payments in order to maintain their hospitali-zation insuranceHowever, he had no personal knowledgethat such was the fact.Also, largely based on Richardson's testimony, the Unionsargue that most of the employees were hired through theUnions' referral system and as a consequence would havewished the Unions to be their representative There areseveral faults with this argument. First, the referral systempresumably was operated on a nondiscriminatory basis.Therefore, it does not necessarily follow that the employeesreferred to the Company were members of the Unions'Attachedhereto asAppendix C is a schedule, provided by GeneralCounsel in his brief, listing the names of the employees in the unitand indicating such evidence as has been offered regarding their designationof, or interest in, the Unions as their collective-bargaining representative'"Almost from the inception of the Act, it was recognized thata unioncould establish a majority statusby showing convincingsupport, for instance, by a union-called strike or strike vote,by possession of cards signed by a majority of the employees authorizingthe union to represent them for collective bargaining purposes"NL R BvGissel Packing Co,395 U S 575, 597or had otherwise signified a desire to be represented bythe Unions Second, whatever a person's attitude regardingunionrepresentationmay have been prior to his hire bythe Company, it does not necessarily follow that it remainedthe same thereafter. Even had it happened that a majorityof the employees hired by the Company had at someearlier times been members of the Unions, in the absenceof any evidence that their desires for representation contin-ued unchanged, an inference to such effect cannot validlybe drawn Finally, Richardson testified that he was notrequired to hire through the Unions and that he hiredemployees wherever he could find them. Apart from vagueand general testimony by Richardson there is not evidencethat any substantial number of employees was hired throughthe Unions' referral systemAt the time the Contract was signed the Unions hadin their possession evidence that at most 11 of the 43employees in theunithad in some manner manifesteda desire to designate or select the Unions as their representa-tiveAs of August 29, 1969, a majority requireda minimumof 11 additional employees The evidence adduced by theUnions in their behalf does not establish the existenceof additional valid designations.Membership in a sisterunion is not evidence that an employee had designatedor selected the Respondent Unions as his representativeEvidence that an employee had paid dues to the Unions,or had been issued an insurance card by the Unions morethan a year before the Contract was executed is staleand too remote in time to be accepted as evidence ofa current desire to be represented by the UnionsIfind that the Company and the Unions entered intoaContract on August 29, 1969, which recognized theUnions as the exclusive bargaining agent for the employeescovered by its terms and which required the employeesto become members of the Unions within a defined periodof grace, notwithstanding the fact that the Unions werenot then the representatives of the employees within themeaning of Section 9(a) of the Act This was an unlawfultrespassagainstthe employees' right to select a collective-bargaining representative of their own choosing. The Compa-ny thereby violated Section 8(a)(1) of the Act, and theUnions by accepting the benefits of such unlawful recogni-tionviolated Section 8(b)(1)(A) thereof. By entering intosuch agreement the Company also contributed unlawfulsupport to the Unions in violation of Section 8(a)(2) oftheAct These infringements upon the rights guaranteedemployees by Section 7 of the Act were aggravated bythe inclusion of a clause in the Contract which requiredthe employees covered by its terms as a condition of employ-ment to become members of the Unions. In the circum-stances, such union-shop provision created discriminatoryconditions of employment encouraging membership in theUnions. Therefore, by enteringinto and maintaining ineffect the August 29, 1969, contract, the Company alsoviolated Section 8(a)(3) of the Act. Similarly, the Unionsas a party to the execution and enforcement of the agreementwere engagedin anunlawful attempt to cause the Company'NL.R B v Premo Pharmaceutical Laboratories,inc,136 F 2d 85(CA 2) SHENANDOAH GOLF AND COUNTRY CLUBto create conditions which would result in discriminationprohibited by Section 8(a)(3) of the Act, and thereby violatedSection 8(a)(2) of the Act'The Unions stipulated at the hearing that should therebe a finding in this case that the August 29, 1969, Contractwas unlawfully executed then they would not contest theallegations of paragraph 20 of the complaint to the effectthat the four employees named therein were discriminatorilyrefused employment by the Company upon the instructionsof the Unions and the allegations of paragraphs 16 and17 of the complaint that the Unions further restrainedand coerced employees in violation of Section 8(b)(I)(A)of the Act by threatening employees with loss of theirjobs because the employees inquired whether they couldvote with respect to the question of whether they wishedunion representation, and by advising employees on August30, 1969, that they had 30 days within which to jointhe UnionsIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company and of the Unions describedin the complaint and set forth in section III, above, occurringinconnection with the Company's operations describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V THE REMEDYHaving found that the Company and the Unions haveengaged in certain unfair labor practices, it will be recom-mended that they cease and desist therefrom and thatthey take affirmative action designed to effectuate the poli-cies of the ActMore specifically, I shall recommend that the Companywithdraw and withhold recognition from the Unions asthe collective-bargaining representative of any of the Compa-ny's employees and that the Unions cease acting as suchrepresentative unless and until the Unions shall be certifiedas such representative by the National Labor RelationsBoard.I shall also recommend that the Company and the Unionscease giving effect to their Contract of August 29, 1969,and to any extension, renewal, or modification thereof.However, nothing herein shall be construed as requiringthe Company to rescind, vary, or abandon any wage, hour,seniority, or other substantive feature of its relations withits employees which it has established in the performanceof such Contract It is presumed that any employees whojoined the Unions after the execution of the agreementof August 29, 1969, were subject to the coercive influenceof its union-security provisions. I shall recommend thatthe Company and the Unions, jointly and severally, reim-burse such employees, past and present, for all dues andother moneys illegally exacted from them by or on behalfThe Grand Union Compam122 NLRB 589459of the Unions pursuant to the terms of the union-securityprovision of the August 29, 1969, Contract. Reimbursementshall include interest at the rate of 6 percent per annumAs I have found that the Company discriminatorilyrefused employment to Jacquelyn Konzer, JoAnn Remig,Margaret Garvey, and Susan Woodward, upon theinstructions of the Unions, I shall recommend that theCompany and the Unions, jointly and severally, reimbursesaid employees for the wages they lost because of thediscrimination against them together with interest theroncomputed at the rate of 6 percent per annum 8CONCLUSIONS OF LAWIBy recognizing the Unions as the exclusive bargainingrepresentative of its employees and by entering into andmaintaining in effect the agreement of August 29, 1969,which among other things required the employees coveredthereby as a condition of employment to become and remainmembers of the Unions, at a time when the Unions werenot the representative of the aforesaid employees withinthemeaning of Section 9(a) of the Act, the Companyhas engaged in unfair labor practices within the meaningof Section 8(a)(1), (2), and (3) of the Act2By agreeing to and executing the Contract with theCompany dated August 29, 1969, at a time when theydid not represent a majority of the employees in the unitcovered by said agreement, the Unions have engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and 8(b)(2) of the Act3By discriminatorily denying employment on or aboutOctober 24, 1969, to the four persons named above uponthe instructions of the Unions, the Company has violatedSection 8(a)(1) and (3) of the Act and the Unions byissuing such instructions have violated Section 8(b)(1)(A)and 8(b)(2) of the Act.4.By threatening employees with loss of jobs becausethey inquired whether they could vote with respect tothe question of whether they wished union representationand by advising employees that they had only 30 dayswithin which to join the Unions, the Unions have furtherviolated Section 8(b)(1)(A) of the Act.The aforesaid unfair labor practices are labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the ActRECOMMENDED ORDERSUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thecase, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I hereby recommend that:°The four persons who were denied employment were applicantsfor positions of "extra" waitresses and would have been hired as casualemployees with no expectation of reemployment Accordingly,Ishallnot recommend that they be offered employment with the Company'In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposes 460DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Sema Corporation, d/b/a Shenandoah Golf and Coun-try Club, Inc , its officers, agents, successors, and assigns,shallA Cease and desist from:1.Unlawfully assisting the Unions or any other labororganization by executing a collective-bargaining agreementwith any labor organization which does not represent afree,unassisted, and uncoerced majority of its employeesin anappropriate unit2.Recognizing the Unions as the exclusivebargainingrepresentative of any of its employees unless and untilthe National Labor Relations Board shall certify the Unionsas such representative3.Maintaining or giving any force or effect to the Contractwith the Unions executed on August 29, 1969, or to anyextension, renewal, or modification thereof; provided, how-ever, that nothing in this Order shall require the Companyto rescind, vary, or abandon any wage, hour, seniority,or other substantive feature of its relations with its employeeswhich it has established in the performance of said Contract,or to prejudice the assertion by its employees of any rightsthey may have thereunder.4.Encouraging membership in the Unions, or in anyother labor organization, by conditioning the hire or thetenure of employment or any term or condition of employ-ment of any of its employees upon membership in, ordues payments to, any such labor organization, exceptas authorized in Section 8(a)(3) of the National LaborRelations Act, as amended5. In any like or related manner interfering with, restrain-ing,orcoercing its employees in the exercise of rightsguaranteed by Section 7 of the ActB. Take the following affirmative action which, I find,will effectuate the policies of the Act:1.Withdraw and withhold all recognition from LocalJoint Executive Board, Hotel, Motel & Restaurant Employ-ees and Bartenders International Union, AFL-CIO, anditsmember locals Hotel, Motel & Restaurant EmployeesLocal 705; Bartenders Union Local 562; Cooks' UnionLocal 234, and Front Office and Checkroom EmployeesUnion Local 880 as the exclusive collective-bargaining repre-sentative of any of its employees unless anduntil saidUnions have been duly certified as such representativeby the National Labor Relations Board.2.Jointly and severally with the Unions reimburse allof its former and present employees who joined the Unionson or after August 29, 1969, for all dues and other moneysillegally exacted from them by or on behalf of the Unionsin the manner provided in the section herein entitled "TheRemedy."3. Jointly and severally with the Unions make JacquelynKonzer, JoAnn Remig, Margaret Garvey, and Susan Wood-ward whole for the loss of wages suffered by them byreason of thediscriminationagainst themin the mannerset forth in the section herein entitled "The Remedy."4.Preserve and, upon request, make available to theBoardor its agents,for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessaryto analyze the amount of backpay and other moneys dueunder the terms of this Recommended Order.5Post at its place of business in Walled Lake, Michigan,copies of the attached notice marked "Appendix A."'°Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by its author-ized representative, shall be posted by Respondent Companyimmediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customar-ily posted Reasonable steps shall be taken by the Companyto insure that said notices are not altered, defaced, orcovered by any other material6Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith "II.Respondent Local Joint Executive Board, Hotel, Motel& Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, and its member locals. Hotel, Motel& Restaurant Employees Local 705, Bartenders Union Local562, Cook's Union Local 234 and Front Office and Check-room Employees Union Local 880, their officers, agents,representatives, successors, and assigns, shallA. Cease and desist from-IActing as the exclusive collective-bargaining representa-tive of any of the Company's employees unless and untilcertified as such representative by the National Labor Rela-tions Board.2.Attempting to enforce or to apply the Contract withtheCompany dated August 29, 1969, or any extension,renewal, or modification thereof, and from entering into,maintaining, or enforcing any agreement with the Companywhich requires employees to join or maintain membership,in the Unions as a condition of employment, unless theUnions are the representative of the employees as providedby Section 9(a) of the National Labor Relations Act andthe agreement in all other respects conforms to requirementsof Section 8(a)(3) of the Act.3.By instructions, advice, or any other means causingor attempting the Company to discriminate against anyemployee because of nonmembership in the Unions unlesspursuant to an agreement which conforms to the require-ments of Section 8(a)(3) of the Act.4Threatening employees of the Company that theywill lose their jobs if they make inquiries about or otherwiseseek to obtain a vote as to whether they wish to be represent-ed by a union.5.Advising employees of the Company that they mustjoin the Unions within any period of time as a conditionof further employment unless and until the Unions shallhave lawfully entered into an agreement which in all respects10In the event that the Board's Order is enforced by a Judgmentof a United States Court of Appeals, the words in the notice reading"Posted by Order of the National LaborRelationsBoard" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard."" In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify saidRegionalDirector,inwriting,within10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " SHENANDOAH GOLF AND COUNTRY CLUBconforms to the requirements of Section 8(a)(3) of theAct6. In any like or related manner restraining or coercingthe Company's employees in the exercise of their rightsguaranteed by Section 7 of the Act.B Take the following affirmative action which, I find,will effectuate the policies of the Act:1.Jointly and severally with the Company reimbursethe Company's former and present employees who joinedtheUnions on or after August 29, 1969, for all duesand other moneys illegally exacted from them by or onbehalf of the Unions, in the manner set forth herein inthe section entitled "The Remedy."2.Jointly and severally with the Company reimburseJacquelynKonzer, JoAnn Remig, Maragret Garvey, andSusanWoodward for any loss of wages suffered by themby reason of the Company's refusal to employ them basedupon the instruction of the Unions.3Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all check-off cards and all other records necessary to analyze theamount of backpay and other moneys due under the termsof this Recommended Order4.Post at the Unions' respective business offices andmeeting halls copies of the attached notice marked"Appendix B."12 Copies of said notice, on forms providedby the Regional Director for Region 7, after being dulysigned by said labor organizations' respective authorizedrepresentatives, shall be posted by them immediately uponreceipt thereof, and be maintained by them for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to their members are customarilyposted.Reasonable steps shall be taken by the Unionsto insure that said notices are not altered, defaced, orcovered by any other material.5.Mail to the Regional Director for Region 7 signedcopies of said notice for posting by the Company at allplaces where notices to its employees are customarily posted.6.The Respondent Unions shall notify said RegionalDirector, in writing, within 20 days from the receipt ofthisDecision, what steps have been taken to comply here-with.""See in 10,supra.13See fn 11, supraAPPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize Local Joint ExecutiveBoard,Hotel,Motel & Restaurant Employees andBartenders InternationalUnion,AFL-CIO, and itsmember locals- Hotel, Motel & Restaurant Employees461Local 705; Bartenders Union Local 562, Cooks UnionLocal 234, and Front Office and Checkroom EmployeesUnion Local 880, as the exclusive collective-bargainingrepresentative of any of our employees unless anduntil they have been certified as such representativeby the National Labor Relations BoardWE WILL NOT apply to our employees the Contractwith the above-named Unions executed on and datedAugust 29, 1969.WE WILL NOT withhold or deduct from the wagesof any of our employees any moneys pursuant tocheckoff cards obtained from such employees underthe terms and provisions of said August 29, 1969,ContractWE WILL NOT refuse to hire and WILL NOT other-wise discriminate against any applicant for employmentbecause such applicant is not a member of the above-named Unions or any other labor organization.WE WILL NOT contribute support to the above-named Unions in any other mannerWE WILL NOT encourage membership in the above-named Unions, or in any other labor organization,by conditioning the hire or the tenure of employmentor any term or condition of employment of any ofour employees upon membership in, or dues paymentto,any such labor organization except as authorizedin Section 8(a)(3) of the National Labor RelationsAct, as amended.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the right to self-organization, to bargain collectivelythrough representatives of their own choosing, andto engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion,or to refrain from any or all such activities,except to the extent that such rights may be affectedby an agreement requiring membership in a labororganization as a condition of employment as author-ized in Section 8(a)(3) of the National Labor RelationsActWE WILL jointly and severally with the above-namedUnions reimburse our former and present employeeswho joined the above-named Unions on or after August29, 1969, for any dues or moneys unlawfully exactedfrom them by or in behalf of said Unions with interestat the rate of 6 percent per annum.WE WILL jointly and severally with the above-namedUnions make whole Jacquelyn Konzer, JoAnn Remig,Margaret Garvey, and Susan Woodward for the lossof wages suffered by them by reason of our discrimina-tion against them together with interest thereon atthe rate of 6 percent per annum.SEMA CORPORATION, d/b/aSHENANDOAH GOLF ANDCOUNTRY CLUB, INC.(Employer) 462DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARD(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 500Book Building, 1249 Washington Boulevard, Detroit, Michi-gan 48226, Telephone 313-226-3200.APPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT act as the exclusive bargaining repre-sentative of any employees of Sema Corporation,d/b/a Shenandoah Golf and Country Club, Inc, unlessand until we are certified as such representative bythe National Labor Relations Board.WE WILL NOT attempt to enforce or to apply toany employees of Sema Corporation, d/b/a ShenandoahGolf and Country Club, Inc, our Contract with saidCompany executed on and dated August 29, 1969WE WILL NOT attempt to cause Sema Corporation,d/b/a Shenandoah Golf and Country Club, Inc., todischarge or to refuse to employ any employees becausethey are not members of our Unions or because theyrefused to join, remain members of, or assist our Unionsunless and until we are certified as representativesof such employees by the National Labor RelationsBoard and have entered into an agreement which inall respects conforms to the requirements of the Nation-al Labor Relations Act.WE WILL NOT threaten to cause Sema Corporation,d/b/a Shenandoah Golf and Country Club, Inc., todischarge employees if employees make inquiries aboutor otherwise seek to obtain a vote as to whetherthey wish to be represented by a union.WE WILL NOT in any like or related manner restrainor coerce employees of Sema Corporation, d/b/a She-nandoah Golf and Country Club, Inc., in the exerciseof their rights to self-organization, to bargain collective-ly through representatives of their own choosing, andto engage in any other concerted activities for thepurpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activi-ties,except to the extent that such rights may beaffected by an agreement requiring membership ina labor organization as a condition of employmentas authorized in Section 8(a)(3) of the National LaborRelations Act.WE WILL jointly and severally with Sema Corpora-tion, d/b/a Shenandoah Golf and Country Club, Inc,reimburse said Company's former and present employ-eeswho joined our Unions on or after August 29,1969, for all dues and other moneys illegally exactedfrom them for or on our behalf together with interestthereon at the rate of 6 percent per annum.WE WILL jointly and severally with Sema Corpora-tion, d/b/a Shenandoah Golf and Country Club, Inc.,reimburse Jacquelyn Konzer, JoAnn Remig, MargaretGarvey, and Susan Woodward for any loss of wagessuffered by them by reason of the refusal of saidCompany to employ them based upon instructionsfrom usDatedByLOCAL JOINT EXECUTIVEBOARD, HOTEL &RESTAURANT EMPLOYEESAND BARTENDERSINTERNATIONAL UNION,AFL-CIO, AND ITSMEMBER LOCALS: HOTEL,MOTEL & RESTAURANTEMPLOYEES LOCAL 705;BARTENDERSUNION LOCAL562, COOKS UNION LOCAL 234,AND FRONT OFFICE ANDCHECKROOM EMPLOYEESUNION LOCAL 880(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remain postedfor 60 consecutive daysfrom the date ofposting and must not bealtered, defaced,or covered by any othermaterialAny questionsconcerningthis notice orcompliance withitsprovisionsmay be directed to theBoard'sOffice, 500Book Building, 1249 WashingtonBoulevard,Detroit,Michi-gan 48226, Telephone 313-226-3200 SHENANDOAHGOLF AND COUNTRYCLUB463APPENDIX CUnit EmployeePre-DatedCardContin-uousMember-shipInter-ruptedMember-shipLocal794Member-shipPostdatedCardInsur-anceCardPicketline1Leo AvoledoXX2.Sandra BalesX*3.Madeline BratekXundated4.June Brown5.Shirley Buffmyer6.Mary BunchX*7.Robert CarriereXX11-6712-5-678.L. Lauriette CrespiX9.Vito DePalmaXX10.Michael Edwards11.Richard EdwardsXn3-63undatedudated12.Edith Gamble13.Sylvia HampshireXX14.Barbara HanleyX15.Celina HerrenXX16.Shirley HowardX*17Jusufi MilaimX12-6718.Nathan Lane? (card undated)919.Helen LisiakX20.Peter MarkusXXX21.Joyce MixXX6-24-687-8-6622.Earline O'Donnell23.Anthony Paletta24.Marian PatnodeX25.Giacomo PecisXX26Ralph Schlata27.William Seidel28.Patricia SheltonX29Craig Smith30.Olga SmithXX6-18-6331.Joan SomervilleX32.JamesSteiger33.Marjorie ThorntonX34.Majorie WelchX35.Steven Wright36.William Blaskiewicz37.R. Jewell BrownX38.Edward Hollister39.Charley King40.Robert LeibauX41.Steven Leonhardt42.E. Sullo43.Betty Jean TurnerX*Subject tooffer of prowl of Counsel lot the (,eneral ( ounsel-see dncu—ion a, to Question 5